DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of Claims
With the applicants submission dated 09/03/2020, the status of the claims are: claims 2-12 are new claims; claim 1 has been cancelled; and no claims have been amended.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for satellite communications systems, and in particular to an apparatus for robust scheduling of beam switching patterns in a satellite communications system. Each of the Independent claims 2 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, a prior art reference Das (US 6,911,938 B1) discloses  Each input beam is connected respectively to each switched terminal of an input switch.  The fixed terminal of the input switch is connected to the input of an amplifier the output of which is connected to the fixed terminal of an output switch.  Each switched terminal of the output switch is connected respectively to transmit feeds which are located off-set from the prime focus of a transmit reflector antenna.  Both the input and the output switches 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Metzger “Satellite Switching System” (US 4,144,495)
Acampora et al. “Satellite Communications System with Frequency Channelized Beams” (4,425,639)
Jacomb-Hood et al. (US 2003/0052819 A1) “Multi-Beam Antenna with Interference Cancellation Network”
Franzen et al. (US 2003/0134592 A1) “Apparatus and Method to Implement a Flexible Hub-Spoke Satellite Communications Network”
Murdock et al. (US 6515579) “Switching Apparatus for Routing Communication Channels Through a Satellite Payload”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411